Citation Nr: 1109666	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Additional evidence was received by the Board in February 2011 and the Veteran waived RO jurisdiction over this evidence.  


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss disability is not shown to be due to a disease or injury in service or to any incident of his military service and was not manifested within one year of service.

2.	The Veteran's current bilateral tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	The Veteran's bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.	The Veteran's bilateral tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in January 2007 for his bilateral hearing loss and tinnitus claims, which included opinions as to the etiology of these disorders.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, such as hearing loss, when it is manifested to a compensable degree within 1 year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss Disability

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2010), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a January 2007 VA audiology examination indicates the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran is alleging that his current hearing loss is due to exposure to loud noise in the military, including exposure to explosions, gunfire, and bombs.  His DD-214 indicates the Veteran served in the infantry as a Fire Crewman.  The Veteran's MOS in the Army of an infantryman has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma. 

Service medical records indicate the Veteran was provided audiometric evaluations both at entrance to and separation from service, in December 1964 and October 1967, respectively.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in October 1967 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The Board notes that at the Veteran's entrance examination in December 1964 the audiometer results have been changed from their original numbers.  There is no rationale as to when the numbers were changed, or why.  As such, these results will not be considered, so as not to prejudice the Veteran.  However, the Board notes that no ear defects were noted by the examiner, or on the Veteran's Report of Medical History.

At the Veteran's separation examination in October 1967, he underwent audiometric testing and pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
--
5
LEFT
20
10
15
--
10

The Veteran also completed a Report of Medical History in October 1967 and he checked the box for ear, nose, or throat trouble.  The examiner made a note that the Veteran had previously had a problem, but it had been corrected.  The Veteran was ultimately found to be qualified for separation.  

The Board has reviewed the Veteran's service treatment records and notes that the Veteran complained of right ear pain after being next to an explosion in August 1966.  An August 7, 1966 service treatment record stated the Veteran reported a decrease in hearing out of his right ear since the mine explosion 4 days earlier.  There was no discharge reported, but the examiner noted right ear drum distortion, a perforation and infection.  An August 20, 1966 service treatment record also noted the Veteran was suffering from pain in his right ear and there was a perforation.  The Veteran was referred to an ear, nose, and throat (ENT) specialist.

However, an August 22, 1966 record from the ENT specialist reported that there was no current perforation of the tympanic membrane of either ear.  The ENT performed various tests and reported the Veteran's weber and rinne tests were normal.  The ENT also reported there was no evident reason for right ear pain.  His opinion was that the Veteran's right ear pain was due to a temporary labyrinthitis, which can occur following a head injury or acoustic trauma.

After reviewing the claims file, the Board notes that the Veteran was seen for a right perforated tympanic membrane in August 1966.  However, the perforation was not noted by an ENT specialist and the Veteran did not complain of any hearing loss disabilities after the August 1966 incident.  Furthermore, at separation from service the Veteran did not indicate that he was suffering from a bilateral hearing loss disability. 

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran indicated in his January 2007 VA examination that he had been suffering from a bilateral hearing loss disability for 20-25 years.  As such, the Board will note that the first complaints of a bilateral hearing loss disability arose in 1982, 15 years after separation from service.  As such, the Board observes the earliest manifestation of hearing loss is from approximately 15 years following the Veteran's separation from active service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

A private treatment record from August 2006 indicated the Veteran had moderate to severe bilateral mixed hearing loss with poor speech discrimination in each ear.  There is no indication in this record that the Veteran had been suffering from a bilateral hearing loss disability since service, or that the examiner linked his hearing loss to service.  

The Veteran was afforded a VA examination in January 2007.  The examiner reported the Veteran suffered from noise exposure while in-service and the Veteran specifically cited to an explosion which happened on active duty.  The Veteran alleged that he began experiencing chronic bilateral hearing loss approximately 20 to 25 years earlier, or 1982.  The Veteran also reported that his hearing has gotten worse since the explosion in-service, especially in his left ear.  The Veteran reported that he had been wearing hearing aids since the 1980's, he was on his third set, and he replaced them every 3 years.  The Veteran also referenced that he worked at GM for 28 years post-service and wore hearing protection most of the time, although the Veteran has alleged that he wore hearing protection the entire time he worked there.  See May 2007 Notice of Disagreement.  The Veteran denied any recreational noise exposure.

The examiner reviewed the service treatment records and noted an ENT specialist found both the Veteran's tympanic membranes were intact after the explosion and moved appropriately when stimulated by a pneumatic otoscope.  The examiner also noted the ENT's conclusion that the Veteran was suffering from a temporary labyrinthitis.  The examiner ultimately concluded that it was less likely than not that the Veteran's bilateral hearing loss disability was related to service.  The examiner's rationale was that a ruptured tympanic membrane had been ruled out in-service, and currently, the Veteran did not start experiencing bilateral hearing loss until long after separation from service, and his hearing loss is atypical for noise induced hearing loss.  The examiner also noted that in-service the Veteran complained of a possible right ear ruptured tympanic membrane, but has now stated that his left ear is worse, which it is.

The Board finds the examiner's opinion persuasive.  It is based on a thorough examination and a review of the claims folder and provides a basis for finding against his claim.

The RO also asked for clarification on the January 2007 VA examination in a June 2009 Report of Contact.  The examiner indicated he had reviewed the service treatment records and found that the Veteran suffered a perforated right tympanic membrane on August 7, 1966.  However, in a follow up service treatment record of August 22, 1966 an ENT specialist stated there was no perforated tympanic membrane.  The examiner indicated the Veteran was suffering from a transient problem that resolved itself and he agreed with the opinion of the January 2007 VA examiner.

As such, the Board notes that two medical professionals reviewed the service treatment records and acknowledged that the Veteran suffered from a right ear disability in-service.  However, both stated that the right ear disability was not related to his current bilateral hearing loss disability.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran does not assert that chronic hearing loss had its onset in service, and continued thereafter.  Rather, he asserts that his hearing loss is related to injuries incurred in service, and such assertions are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current hearing loss and service, as well as evidence showing no treatment for hearing loss until long after separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for bilateral hearing loss on a direct basis is not warranted.

Further, as there is no competent evidence of record of a bilateral hearing loss disability manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that there is no credible lay or medical evidence of a chronic bilateral hearing loss disability that manifested during active service and continued thereafter.  There is also no competent evidence of bilateral hearing loss manifested to a compensable degree within one year of service separation.  Furthermore, the negative VA examiner's opinion and the length of time between the Veteran's separation from active service and first complaints of hearing loss weigh against the Veteran's claim weight heavily against otherwise granting service connection on a direct basis.

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

With regard to the Veteran's claim of service connection for tinnitus, service treatment records are absent complaints, findings or diagnoses of tinnitus.  At the Veteran's entrance examination in October 1964 the examiner found no ear defects and ultimately declared that the Veteran was qualified for enlistment.  In addition, a December 1964 Report of Medical History, completed and signed by the Veteran, had no reference to tinnitus.  Furthermore, in the Veteran's October 1967 Report of Medical History, he did not list tinnitus as a problem.  In his October 1967 separation examination neither the examiner nor the Veteran reported any symptoms of tinnitus and ultimately the Veteran was found to be qualified for separation.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board finds it did not.

At the January 2007 VA examination the Veteran reported that he believed his tinnitus was the result of noise exposure in-service.  The examiner reviewed the Veteran's claims file and conducted a physical examination.  The Veteran reported that he first noticed his tinnitus approximately 15-20 years earlier, or 1987 at the earliest.  The Veteran further reported it started off as mild and got worse over time.  He did not match his tinnitus with any tone test he was provided.  The VA examiner found that the Veteran had post-service civilian noise exposure including working in a factory, although as noted above, the Veteran has alleged that he wore hearing protection the entire time he worked there.  See May 2007 Notice of Disagreement.  Ultimately the January 2007 examiner determined that the Veteran's tinnitus was less likely than not related to service because it began too far after separation from service and there were no complaints or records of tinnitus in-service.

The Board has considered, the Veteran's self-reported continuity of symptomatology of tinnitus dating back to his service, and is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, however, the first post-service evidence of complaints of tinnitus comes from the 1987, at the earliest.  The length of time between separation from service and evidence of tinnitus 20 years later weighs against a showing of continuity of symptomatology.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, supra, aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also acknowledges the medical literature submitted by the Veteran indicating the onset date of tinnitus.  However, this evidence is general in nature and no examiner has specifically related this information to the Veteran.  See Sacks v. West, 11 Vet. App. 314 (1998).  Therefore, the Board assigns more weight to the opinion of the VA medical opinion noted above, which considered the facts and circumstances of the Veteran's particular history.

In sum, the Board finds that there is no evidence of tinnitus during active service.  The Veteran has produced no competent medical evidence or a medical opinion in support of his claim that his tinnitus is the result of an in-service accident or has any other etiological relationship to his active service, and, in fact, the only competent medical opinion of record suggests no relationship between this disability and service.  In addition, the length of time between the Veteran's separation from active service and first diagnosis of tinnitus weighs against the Veteran's claim.

Taking into account all of the relevant evidence of record, and for the reasons explained above, the Board finds that service connection for tinnitus is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


